Case: 12-10055     Document: 00512019985         Page: 1     Date Filed: 10/15/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 15, 2012

                                       No. 12-10055                        Lyle W. Cayce
                                                                                Clerk

COATS, ROSE, YALE, RYMAN & LEE, P.C.,

                                                  Plaintiff - Appellant
v.

NAVIGATORS SPECIALTY INSURANCE COMPANY,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:11-CV-0642-D


Before HIGGINBOTHAM, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
        Coats, Rose, Yale, Ryman & Lee, P.C. (“Coats”) appeals the district court’s
order granting summary judgment to Navigators Specialty Insurance Company
(“Navigators”). Coats sued Navigators seeking a declaration that Navigators has
a conflict of interest in defending an underlying lawsuit against Coats such that
Navigators is obligated to pay for independent counsel to defend Coats. See
Northern County Mut. Ins. Co. v. Davalos, 140 S.W.3d 685, 688 (Tex.
2004)(explaining such conflicts of interest). We have carefully considered the

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10055   Document: 00512019985      Page: 2   Date Filed: 10/15/2012



                                  No. 12-10055

briefs, pertinent portions of the record, and counsel’s oral arguments in light of
the applicable law. For substantially the same reasons set forth in the district
court’s opinion, Coats, Rose, Yale, Ryman & Lee, P.C. v. Navigators Specialty
Insurance Company, 830 F. Supp. 2d 216 (N.D. Tex. 2011), we conclude that the
district court committed no error warranting reversal.
      AFFIRMED.




                                        2